DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 9, 17, 20, 21 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 9, lines 14-17 recite “a second storage unit configured to store the recognized banknotes to be restricted to be stored in the first storage unit based on the result of recognition by the recognition unit” is unclear and indefinite when compared to lines 11-13, that states “a first storage unit configured to store recognized banknotes to be stored therein based on the result of recognition by the recognition unit”.  Are the banknotes stored in the first storage unit, the second storage unit or both?  For the purposes of examination, the language in lines 14-17 will be interpreted to mean that those banknotes sent to the first storage unit may also be stored in the second storage unit such as to handle an overflow situation when the first storage unit is full, i.e., reached its upper limit.  
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9, 17, 20, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al (US 2010/0245043 A1) in view of Bosch (US 2013/0232064 A1) and further in view of Miksic et al (US 2013/0186729 A1).

Regarding Claim(s) 9, Doi teaches a money handling apparatus (1), as illustrated in figure 1, configured to perform a process of depositing a plurality of kinds of banknotes, noting that the term “kinds” is interpreted as different denominations, as mentioned at paragraph 54, i.e., “performs various types of discriminations, such as determination of genuine/counterfeit note, fit/unfit note, and type of banknote such as denomination and old or new note” from outside into the apparatus, i.e., via deposit port (11), comprising:
a depositing unit, i.e., deposit port (11) configured to feed the banknotes from outside of the apparatus into the apparatus (1) in the depositing process;
a transport unit (16) configured to transport the banknotes fed into the apparatus by the depositing unit (11);
a recognition unit (12) configured to recognize the kinds of the banknotes transported by the transport unit (16), as mentioned at paragraphs 54 and 61;
a first storage unit, i.e., any of stackers (21a-21f), as mentioned at paragraph 61, each configured to store recognized banknotes to be stored based on the result of recognition by the recognition unit (12), as mentioned at paragraph 58, for example, the plurality of first storage units (21a-21f) each including a feeding mechanism, as illustrated in figures 1 and 4, noting the feed rollers in each stacker, as well as paragraph 60, which mentions stackers 21a-21f as each being “a storage and feed unit…”, for feeding the stored money in the dispensing/withdrawing process;
a second storage unit, i.e., reject escrow unit (15), reconciliation cassette (21g), or accumulating unit (31) as mentioned at paragraphs 15, 57 and 58, configured to store the recognized banknotes to be restricted to be stored in the first storage unit based on the result of recognition by the recognition unit, noting that paragraph 64 mentions that reconciliation cassette (21g) can be used as an overflow stacker that receives overflowing banknotes, when stacker 21 is fully loaded with banknotes (in a full state)”;
a setting input unit, i.e., instruction receiving unit (111), as mentioned at paragraphs 139 and 140 and as illustrated in figures 9 and 10, showing both operation terminal (110) and instruction receiving unit (111), for setting a kind-specific upper-limit storage number of banknotes for each kind within which each corresponding kind of the recognized banknotes are capable of being stored in the first storage unit (21a-21f);
a memory unit (120) configured to store the kind specific upper-limit storage number for each kind which is set by the setting input unit (111), as mentioned at paragraphs 140, 160, 166 and 238 and as illustrated in figures 5 and 10, for example, noting figure 19 which illustrates the delivery process to various store areas based upon the upper limit storage amount and as mentioned at paragraphs 237-242.
and
a control unit (130), as mentioned at paragraph 137 and as illustrated at figure 9, configured to control the transport unit (16), such that a number of each of the kinds of the banknotes stored in the first storage unit (21a-21f) does not exceed the kind-specific upper limit storage number for corresponding each kind stored in the memory unit (120), as mentioned at paragraph 140, ie., “setting of an upper limit or optimum value of the number of banknotes stored”, for example, paragraph 165, i.e., “when the number of banknotes stored in the stacker 21 reaches the upper limit, the delivery controller 130c controls the transport unit 16 to transport the banknotes for a specified amount from the stacker 21 to the accumulating unit 31 or controls the wherein 
the control unit (130) is configured to control the transport unit (16) such that after a number of a first kind of the recognized banknotes which the first storage unit (21a-21f) has stored therein has reached the kind-specific upper limit storage number for the first kind stored in the memory unit (120), the first kind of the recognized banknote to be stored in the first storage unit (21a-21f) is transported to the second storage unit (21g) or the accumulating unit (31), as mentioned at paragraphs 239, 240 and 241, for example.
Regarding Claim 9, Doi does not expressly teach wherein a kind specific upper limit storage number of banknotes is set for each kind within which each corresponding kind of the recognized banknotes are capable of being stored in the first storage unit.
Regarding Claim 9, Doi does not expressly teach, but Miksic teaches wherein a kind specific upper limit storage number of banknotes is set for each kind within which each corresponding kind of the recognized banknotes are capable of being stored in the first storage unit, as mentioned at paragraph 20, which states as follows.
[0020] If, on the other hand, the comparisons show that none of the recycling receiving bins, whose current stock is less than their respective maximum holding capacities, is exclusively assigned the denomination of the currency note inserted, the control unit preferably selects a recycling receiving bin as target storage whose stock is smaller than its maximum holding capacity, and to which the denomination of the denomination is assigned, if the comparisons show that at least one of the recycling receiving bins meets these criteria. The result is that if no recycling receiving bin is provided in which the denomination deposited is stored unmixed and/or if in the case of the recycling receiving bin in which the denomination deposited is stored unmixed, the maximum receiving capacity has already been reached, the currency noted deposited is stored in a recycling receiving bin in which there is mixed storage that includes the denomination deposited. Thus, the currency note is still available for withdrawal; however it may be necessary before the withdrawal for other currency notes to be transported into interim storage.
Emphasis provided

Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein a kind specific upper limit storage number of banknotes is set for each kind within which each corresponding kind of the recognized banknotes are capable of being stored in the first storage unit, as taught by Miksic, in Doi’s setting unit for the purpose of ensuring each banknote denomination is both dedicated to a single storage unit while also enabling the upper limit to be set for each denomination and its associated storage unit.  
Regarding Claim 9, Doi does not teach “the first kind of the remaining first money which has not been stored in the storage unit yet is transported to the reject unit”.
Regarding Claim 9, Doi does not expressly teach, but Bosch teaches a reject unit in the form of a “non-recycling cassette” for storing “overflow bills from the recycling cassette (e.g., if the recycling cassette is full), or bills that are too worn to be recycled 
Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have used Doi’s accumulating “non-recycling cassette” as a reject unit for storing overflow banknotes as well as rejected banknotes, i.e., bills too worn to be recycled, for example” as taught by Bosch, in Doi’s accumulating cassette, for the purpose of storing banknotes that are either or both overflowing other cassettes or rejected by the recognition unit (12), so that more overflowing rejected banknotes are accommodated in the money handling apparatus, thus increasing its longevity of use.  
Regarding Claim 17, Doi teaches wherein the recognition unit (12) is configured to recognize denominations of banknotes as the kinds of the banknotes, as mentioned at paragraph 172;
Regarding Claim 20, Doi teaches wherein the recognition unit (12) is configured to recognize fitness of the banknotes transported by the transport unit (16), as mentioned at paragraph 54, i.e., “[t]he recognition unit 12 is a bill valid unit that recognizes a banknote, and performs various types of discriminations, such as determination of …fit/unfit note…the recognition unit 12 determines the money with a 
the first storage unit (14, 15, 21, 31), as taught by Doi and as taught by Bosch, i.e., the “non-recycling cassette” for storing “overflow bills from the recycling cassette”, is configured to store the banknotes that are recognized as unfit banknotes by Doi’s recognition unit (12) as mentioned at paragraphs 54 and 119; and 
the control unit (130) is configured to control, in the depositing process, the transport unit (16) to transport the banknotes that are recognized as unfit banknotes by the recognition unit (12) among the banknotes fed by the depositing unit to the second storage unit (21g) after the number of the first kind of the recognized banknotes to be stored in the first storage unit (14, 15, 21a-21f, 31) has reached the kind-specific upper limit storage number for the first kind which is stored in the memory unit (120), as mentioned at Doi’s paragraphs 140-144, 160, 166 and 238 and as illustrated in figures 5 and 10, for example, noting figure 19 which illustrates the delivery process to various store areas based upon the upper limit storage amount and as mentioned at paragraphs 237-242.
Regarding Claim 21, Doi further teaches wherein the money handling apparatus (1) is further configured to perform a dispensing process of dispensing banknotes to outside of the apparatus, as mentioned at paragraph 126-130 and as illustrated in figures 8 and 9;
the transport unit (16) is configured to transport the banknotes fed in the apparatus to be dispensed to outside of the apparatus in the dispensing process, as illustrated in figure 8;
the first storage unit (13, 21a-g and 31), as illustrated in figure 8, is configured to store banknotes, noting the mention of storage of several different denominations of banknotes in at paragraph 61, for example, that are recognized as inappropriate for dispensing by the recognition unit (12) among the banknotes to be dispensed to the outside of the apparatus in the dispensing process, noting that first money or second money can be construed as any groupings of money/banknotes under a broadest reasonable interpretation, noting also that a single banknote can constitute first money or second money; and 
the control unit (130) is configured to control, in the dispensing process, the transport unit (16) to transport the banknotes that are recognized as inappropriate for dispensing by the recognition unit (12) to the second storage unit (13, 14, 15, 20, 21a-g, 31), after the number of the first kind of the banknotes which the first storage unit (13-15, 20, 21a-g and 31), has stored therein has reached the kind specific upper limit storage number for the first kind stored in the memory unit (120), as mentioned at paragraphs 140-144, 160, 166 and 238 and as illustrated in figures 5 and 10, for example, noting figure 19 which illustrates the delivery process to various store areas based upon the upper limit storage amount and as mentioned at paragraphs 237-242.  See also rejection of Claim 20, above.
wherein the control unit (130) is configured to manage a number of each of the kinds of the banknotes stored in the first storage unit (13-15, 20, 21a-g and 31), as mentioned at paragraphs 114-118, for example, noting that the control unit directs/instructs the banknotes to be moved throughout the banknote handling apparatus (1) via transport unit (16).
Regarding Claim 24, Doi teaches wherein the kinds are denominations, as mentioned at paragraph 54, for example.
Regarding Claim 25, Doi teaches wherein the setting input unit (111) is further configured to set a total upper-limit storage number of banknotes within which the deposited banknotes are capable of being stored in the first storage unit (21a-21f), as mentioned at paragraph 60, i.e., which mentions that the upper limit is where platform or stage on which the banknotes are set within the storage cassette/stackers 21a-21f reaches an “upper limit” position, paragraph 140 mentions the setting of “an upper limit or optimum value of the number of banknotes stored” which “is set and registered…according to the operation input by the higher-level device or the instruction receiving unit 111”, as well as paragraphs 165, 166, 238 and 239, noting also figure 1, which illustrates the relative locations of the upper limit and lower limits in stackers/first storage (21a, 21b, 21c); 
the memory unit (120, 120c) is configured to store the total upper-limit storage number which is set by the setting input unit (111), as mentioned at paragraphs 129, 137 and 166, and as illustrated at figure 9, for example; and
the control unit (130) is configured to control the transport unit (16) such that a number of the banknotes stored in the first storage unit (21a-21f) does not exceed the total upper-limit storage number stored in the memory unit (120, 120c), as mentioned at paragraphs 140 and 166, wherein 
the control unit (130) is configured to control the transport unit (16) such that after a number of the recognized banknotes which the first storage unit has stored therein has reached the total upper-limit storage number stored in the memory unit (120, 120c), the recognized banknote to be stored in the first storage unit (21a-21f) is transported to the second storage unit (21g, 31) as mentioned at paragraph 64, last sentence, i.e., “[a]lternatively, the reconciliation cassette 21g can be used as an overflow stacker that receives overflowing banknotes, when the stacker 21 is fully loaded with the banknotes (in a full state)”. 
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al (US 2010/0245043 A1) in view of Bosch (US 2013/0232064 A1), further in view of Miksic et al (US 2013/0186729 A1) and further in view of Doi et al (US 2013/0015036 A1), a.k.a., Doi ‘036.
Regarding Claim 26, Doi teaches the system as described above.
Regarding Claim 26, Doi does not expressly teach wherein the second storage unit is an outlet portion of the apparatus and is configured to stack therein the banknotes to be dispensed to outside of the apparatus.
wherein the second storage unit is an outlet portion (28) of the apparatus (20), as illustrated at figure 2, and is configured to stack therein the banknotes to be dispensed to outside of the apparatus (20), as mentioned at paragraphs 81 and 103.

Regarding Claim 26, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the second storage unit is an outlet portion of the apparatus and is configured to stack therein the banknotes to be dispensed to outside of the apparatus, as taught by Doi ‘036, in Doi’s banknote handling apparatus for the purpose of using available storage space as overflow capacity to handle expected overflow requirements.  Note that the outlet (28) of Doi ‘036 and the outlet/dispensing port (13) of Doi are considered to be a storage area in which banknotes are stacked in the same way that Doi’s first storage (21a-21f) and second storage (21g, 31) store banknotes, and therefore it would have been obvious to have used the depositing port (13) to add to overflow capacity in Doi’s apparatus.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 9, 17 and 20-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Sakamoto ‘241 is cited as another banknote storage device with multiple stackers/storage units stores overflow banknotes in an outlet (231), as mentioned at paragraph 86 and as illustrated in figure 3.  

Folk ‘183 is cited as teaching assigning a denomination to each cassette, each cassette having a maximum threshold number of banknotes assigned to each cassette, as mentioned at paragraph 28.

Bohen ‘988 teaches designating each cassette with a denomination and setting minimum and maximum thresholds for each cassette and thus denomination at col. 5, lines 45-53.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

August 8, 2021